DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive. 
Applicant argued that, “In addition, in rejecting this claim, the Office Action cites Kostic for teaching a controller that determines a center of gravity. See Office Action, page 13. Kostic describes that a controller 58 is programed to utilize the outputs of accelerometers 62 in order to calculate tilt of the litter 28 with respect to horizontal. See Col. 15, lines 9-11. The controller is programed to utilize tilt angle in order to determine whether a potential rollover hazard exits, and as a result, the controller 58 is able to warn of a potential rollover hazard. See Col. 15, lines 9-34. Nowhere, however, does Kostic disclose or suggest moving the surface-engaging end of a support member to change the location of the center of gravity, if the center of gravity is not located within an acceptable location.”
Examiner notes that in the rejection below, Kostic is used to teach using force measurements to calculate a center of gravity to determine a tipping risk, rather than using the force measurements directly to determine a tipping risk. Kostic is now used to modify Pearlman which teaches adjustment of a movable member in response to a tipping risk determined directly by force sensors, and Kostic merely modifies Pearlman to add the step of calculating the center of gravity to determine tipping risk, which would have been obvious, as set forth below, in order to ensure a tipping risk is truly present in the system. 
Applicant’s additional arguments relate to references no longer being used in the current rejection, and thus no longer apply to the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trepanier (US Patent Application Publication 20160374874) in view of Kato (US Patent Application Publication 20170258228) in view of Pearlman (US Patent 10289650) in view of Riley (US Patent Application Publication 20060010601).
Regarding claim 1, Trepanier teaches a base for a surgical table, comprising: a base body (Figure 12, 22) having an upper side  that is arranged to support a surgical table (Figure 12, 28), any equipment carried by the surgical table, and a patient on the surgical table, which collectively represents a table load that is carried by the base body to support the surgical table on a surface; a support assembly (Figure 8, 24 and 24a) coupled to a lower side of the base body to support the base body on the surface, the support assembly including four support members (Figure 12; 24) that are spaced about the base body and form a rectangular region below the base body (Figure 12, 24 forma rectangle), wherein each support member is disposed at a different corner of the rectangular region (Figure 12; 24 (not 24a) are each at a corner), has an end coupled to the lower side of the base body and a surface-engaging end and is configured to transmit a portion of a total load represented by the weight of the base and the table load through the surface- engaging end to the surface, wherein three support members of the four support members are non-adjustable relative to the base body (Figure 12; the four wheels 24 support member of the four support members  comprising a fixed portion that has the end coupled to the lower side of the base body and a movable portion that is slidably coupled to the fixed portion and has the surface-engaging end, the fourth support member being adjustable to 1) move the surface-engaging end of the movable portion relative to the plane and 2) come into contact with a portion of the surface while the surface engaging ends of the three support members are in contact with the surface, thereby redistributing the total load between the four support members,  10231P1027US1Page 2 of 1615/822,986a position sensor that is coupled to the fourth support member to sense a position of the movable portion with respect to the fixed portion, and a controller configured to determine an available range of motion of the fourth support member for moving the surface-engaging end based on the position of the movable portion; receive a signal from the load sensor indicative of the portion of the total load carried by the at least one of three non-adjustable support members, upon a determination that 1) the portion of the total load is not within an acceptable range and 2) the available range of motion exceeds a threshold, cause the fourth support member to move the surface-engaging end of the movable portion to change the portion of the total load carried by the at least one of the three non-adjustable support members. Pearlman teaches a support member (Figure 6c; 600) comprising a fixed portion (Figure 6c, 640) that has the end coupled to the lower side of the base body and a movable portion (Figure 6c, 630/620/610) that is slidably (See Figures 6c and 6d)coupled to the fixed portion and has the surface-engaging end (Figure 6c; 610), the fourth support member being adjustable to 1) move the surface-engaging end of the movable portion relative to the plane and receive a signal from the load sensor indicative of the portion of the total load carried by the at least one of three non-adjustable support members, upon a determination that 1) the portion of the total load is not within an acceptable range and 2) the available range of motion exceeds a threshold, cause the fourth support member to move the surface-engaging end of the movable portion to change the portion of the total load carried by the at least one of the three non-adjustable support members (Column 8; lines 24-37 and Column 11; lines 20-39 “In FIG. 6B, the activatable system have been activated or actuated (via, for example, a sensor system and control system as described above) to rotate or pivot abutment members 510 to a lower position to increase stability and reduce the likelihood of or prevent tipping. In the illustrated embodiment, abutment members 510 are lowered and raised a position sensor that is coupled to the fourth support member to sense a position of the movable portion with respect to the fixed portion, and a controller configured to determine an available range of motion of the fourth support member for moving the surface-engaging end based on the position of the movable portion (Paragraph 98 discussed a position sensor on a moving member which can be used to provide a position signal to the controller and can be used with the controller to keep the member within a certain range). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Pearlman to include a position sensor for the adjusted tipping support in order to monitor the member’s location and prevent overextension or attempted under extension and thus strain on the motor. 
Regarding claim 2, Trepanier teaches at least one of the support members includes a wheel to support the base for movement on the surface (Figure 12; 24 and 24a are wheels). 
Regarding claim 3, Trepanier teaches the fourth support member includes the wheel (Figure 12; 24, all four support members include wheels so when making one adjustable it would include a wheel). 
Regarding claim 4, Trepanier teaches the support assembly includes a fifth support member that is non-adjustable relative to the base body or the other support members (Figure 12; 24a is the fifth support member which is nonadjustable).
Regarding claim5, Trepanier teaches at least three wheels coupled to the base body to support the base for movement on the surface (Figure 12; 24, each of which are two wheels as shown in other Figures). f. Regarding claim 10, Trepanier teaches at least one of the at least three wheels is coupled to one of the support members and defines the surface-engaging end of the support member (Figure 12; 24).
Regarding claim11, Trepanier does not teach an actuator coupled to the fourth support member and operable to move the surface engaging end of the fourth support member. Pearlman teaches an actuator coupled to the fourth support member and operable to move the surface engaging end of the fourth support member (Figures 6c and 6d demonstrate the actuation system extending and retracting cylinders 630). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the movable leg of the combination of Trepanier and Kato to include a system for moving the leg based on tipping risk as in Pearlman in order to prevent tipping of the system.
Regarding claim12, Trepanier and Pearlman does not teach the actuator includes a motor. Examiner takes official notice that it is known in the art to use a motor as an actuator to extend and retract various components of wheelchairs and beds such as the ones in Pearlman, and that it would have been obvious to one of ordinary skill in the art at the time of invention to 
Regarding claim 13, Trepanier does not teach wherein the controller causes the fourth support member to move by sending a signal to the motor to cause the motor to move the surface-engaging end of the movable portion to change the portion of the total load carried by the at least one of the three non-adjustable support members. Pearlman teaches wherein the controller causes the fourth support member to move by sending a signal to the motor to cause the motor to move the surface-engaging end of the movable portion to change the portion of the total load carried by the at least one of the three non-adjustable support members (Column 11; lines 9-39). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the movable leg of the combination of Trepanier and Kato to include a system for moving the leg based on tipping risk as in Pearlman in order to prevent tipping of the system.
Regarding claim 14, Pearlman teaches the signal from the load sensor is a first load sensor signal and the signal to the actuator is a first actuator signal , the controller being further operable to: receive a second signal from the load sensor indicative of the portion of the total load carried by the at least one of the three non-adjustable support members; determine whether the portion of the total load is not outside of the acceptable range; and if the portion of the total load is not outside of the acceptable range, send a second signal to the actuator to cause the actuator to stop moving the surface-engaging end of the movable portion (Claim 10 discusses a first position where the movable member is contacting the surface after being actuated to do so as discussed in Column 11; lines 9-39 upon an indication of tipping, and also discusses the movable member being retracted so as not to contact the surface under normal use (i.e. non tipping condition) of the system, which would necessarily happen when tipping was 
Regarding claim 15, Trepanier teaches a method of stabilizing a surgical table on a surface, the surgical table having a base (Figure 12, ), the surgical table (Figure 12; at 28) and optionally a patient supported by the surgical table, and any equipment carried by the surgical table collectively representing a total load supported on the surface, the base including a support assembly (Figure 23, 24a and 24 each wheel shown in Figure 12 is two wheels)) having four support members (Figure 12; the four end wheels and the two auxiliary wheels 24 and 24a) spaced about the base and form a rectangular region below the base (Figure 12, 24 form a rectangle), each support member being disposed at a different corner of the rectangular region (Figure 12; 24 (not 24a) are each at a corner), 2) having an end coupled to a lower side of the base and a surface- engaging end, and 3) being configured to transmit a portion of the total load through the surface engaging end to the surface, three support members of the four support members being non- adjustable relative to the base (Figure 12: the four wheels 24 are non-adjustable, as shown. Trepanier does not teach a fourth support member of the four support members comprising a fixed portion that has the end coupled to the lower side of the base and a movable portion that is slidably coupled to the fixed portion and has the surface-engaging end, the fourth support member being adjustable to move the surface-engaging end of the movable portion relative to the plane, the base having a load sensor disposed to detect the portion of the total load carried by one of the support members, the method comprising: while surface-engaging ends of the three support members are in contact with the surface, thereby defining a plane along the surface, receiving a first signal from the load sensor indicative of the portion of the total load carried by the one of the three support members; receiving a second signal from a position sensor that is coupled to the fourth support member, the second signal indicating a position of the movable portion with respect to the fixed portion; determining an available range of motion of the fourth support member for moving the surface-engaging end based on the position of the movable portion; upon a determination that 1)  the portion of the total load is not within an acceptable range and 2) the available range of motion exceeds a threshold, causing the fourth support member to 10231P1027US1Page 5 of 1615/822,986move the surface-engaging end of the movable portion relative to the plane, and come into contact with a portion of the surface while the surface-engaging ends of the three support members are in contact with the surface, thereby redistributing the total load between the four support members. Pearlman teaches a support member (Figure 6c; 600) comprising a fixed portion (Figure 6c, 640) that has the end coupled to the lower side of the base body and a movable portion (Figure 6c, 630/620/610) that is slidably (See Figures 6c and 6d)coupled to the fixed portion and has the surface-engaging end (Figure 6c; 610), the fourth support member being adjustable to move the surface-engaging end of the movable portion relative to the plane, the base having a load sensor operably coupled to the support assembly and disposed to detect the portion of the total load carried by one of the support members (Column 8; lines 24-37 “In a number of studies hereof, an OMRON® Model D7E-3 tilt switch 300, available from Omron Electronic Components of Schaumburg, Ill. was used to sense instability. Examples of sensors that may be used in the systems hereof include, but are first signal from the load sensor indicative of the portion of the total load carried by the one of the three support members; upon a determination that 1)  the portion of the total load is not within an acceptable range causing the fourth support member to 10231P1027US1Page 5 of 1615/822,986move the surface-engaging end of the movable portion relative to the plane, and come into contact with a portion of the surface while the surface-engaging ends of the three support members are in contact with the surface (Figures 6c and 6d as shown), thereby redistributing the total load between the four support members (Column 8; lines 24-37 and Column 11; lines 20-39 “In FIG. 6B, the activatable system have been activated or actuated (via, for example, a sensor system and control system as described above) to rotate or pivot abutment members 510 to a lower position to increase stability and reduce the likelihood of or prevent tipping. In the illustrated embodiment, abutment members 510 are lowered and raised via actuatable or activatable cylinders 520 which may, for example, be solenoids or hydraulic cylinders. Additional or alternative activatable devices and cooperating abutment members may, for example, be placed at other positions on the wheelchair (for example, on the front and/or sides thereof).” See also, claim 1, see also Figure 6c; 610, 620, 630). It would have been obvious to one of ordinary skill in the art receiving a second signal from a position sensor that is coupled to the fourth support member, the second signal indicating a position of the movable portion with respect to the fixed portion; determining an available range of motion of the fourth support member for moving the surface-engaging end based on the position of the movable portion; upon a determination that and 2) the available range of motion exceeds a threshold, causing the fourth support member to 10231P1027US1Page 5 of 1615/822,986move the surface-engaging end of the movable portion relative to the plane  (Paragraph 98 discussed a position sensor on a moving member which can be used to provide a position signal to the controller and can be used with the controller to keep the member within a certain range, in the even the range of motion were outside of the range the system would not move the component as the point is to keep it within the range). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Pearlman to include a position sensor for the adjusted tipping support in order to monitor the member’s location and prevent overextension or attempted under extension and thus strain on the motor.
Regarding claim 16, Pearlman teaches the surgical table includes an actuator coupled to the movable portion (Figures 6c and 6d demonstrate the actuation system extending and retracting cylinders 630) and operable to move the surface-engaging end of the movable portion, wherein the causing the surface-engaging end of the fourth member to move includes 
Regarding claim 17, Pearlman teaches the signal to the motor is a first motor signal, further comprising: receiving a second signal from the load sensor indicative of the portion of the total load carried by the one of the three support members; determining whether the portion of the total load is not outside of the acceptable range; and if the portion of the total load is not outside of the acceptable range, sending a second signal to the motor to cause the motor to stop moving the surface-engaging end of the movable portion (Claim 10 discusses a first position where the movable member is contacting the surface after being actuated to do so as discussed in Column 11; lines 9-39 upon an indication of tipping, and also discusses the movable member being retracted so as not to contact the surface under normal use (i.e. non tipping condition) of the system, which would necessarily happen when tipping was not being detected or no longer detected as retracting ahead of that determination being sensed would defeat the purpose of the system, and likewise, when stabilization was sensed the system would not continue to extend the movable portion and therefore destabilize the system in the opposite direction). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the movable leg of the combination of Trepanier and Kato to include a .

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trepanier (US Patent Application Publication 20160374874) in view of Kato (US Patent Application Publication 20170258228) in view of Pearlman (US Patent 10289650) in view of Riley (US Patent Application Publication 20060010601) further in view of Voelker (US Patent 6678907).
Regarding claim6, Trepanier does not teach at least one of the at least three wheels is movable vertically relative to the surface-engaging ends of the support members to change the base from a first, movable configuration in which the base is supported only on the wheels and movable relative to the surface on the wheels, and a second, fixed configuration in which the base is supported at least in part by at least the three support members and is fixed relative the surface. Voelker teaches at least one of the at least three wheels is movable vertically relative to the surface-engaging ends of the support members (Figure 4; 40 versus Figure 2; 40) to change the base from a first, movable configuration in which the base is supported only on the wheels and movable relative to the surface on the wheels, and a second, fixed configuration in which the base is supported at least in part by at least the three support members and is fixed relative the surface. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the supports and wheels of Trepanier to be retractable as in Voelker in order to allow for a stable and stationary position of the table. 
Regarding claim 7, Trepanier does not teach all of the at least three wheels are moveable vertically relative to the surface-engaging ends of the four support members, and wherein in the fixed configuration the base is supported only by the four support members. Voelker teaches all of the at least three wheels are moveable vertically relative to the surface- engaging ends of the four support members, and wherein in the fixed configuration the base is supported only by the four support members (Figure 2 versus Figure 4, wheels 40 and support portions at 52, and see Figure 1; all the legs 16 operate in this manner, so applying this to Trepanier would be applied to all legs). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the supports and wheels of Trepanier to be retractable as in Voelker in order to allow for a stable and stationary position of the table.
 Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trepanier (US Patent Application Publication 20160374874) in view of Kato (US Patent Application Publication 20170258228) in view of Pearlman (US Patent 10289650) in view of Riley (US Patent Application Publication 20060010601) further in view of Kostic (US Patent 10478359). 
Regarding claim 18, Trepanier teaches a base for a surgical table, comprising: a base body (Figure 12, 22) having an upper side that is arranged to support  a surgical table (Figure 12, 28), any equipment carried by the surgical table, and a patient on the surgical table, which collectively represent a table load to be carried by the base body to support the surgical table on a surface; a support assembly (Figure 12, 4224 and 24a, each wheel shown in Figure 12 is two wheels)) coupled to a lower side of the base body to support the base body on the surface, the support assembly including four support members (Figure 12; the four end wheels 24 and the two auxiliary wheels 24a) that are spaced support members of the four support members are non-adjustable relative to the base body  (Figure 12; the four wheels 24 (not 24a) are non-adjustable, as shown) and surface-engaging ends of the three support members are in contact with the surface (Figure 12; as shown), thereby defining a plane along the surface. Trepanier does not teach wherein a fourth support member of the four support members comprising a fixed portion that has the end coupled to the lower side of the base body and a movable portion that is slidably coupled to the fixed portion and has the surface-engaging end, the fourth support member being adjustable to 1) move the surface-engaging end of the movable portion relative to the plane and 2) come into contact with a portion of the surface while the surface- engaging ends of the three support members are in contact with the surface, thereby redistributing the total load between the four support members; at least four load sensors operably coupled to the support assembly, each load sensor disposed to detect the portion of the total load carried by each of the support members; a position sensor that is coupled to the fourth support member to sense a position of the movable portion with respect to the fixed portion; and a controller operable to: receive a signal from each of the load sensors indicative of the portion of the total load carried by each of the support members, determine a center of gravity for the surgical table based on the signal from each of the load sensors, determine an available range of motion of the fourth support member for moving the surface-engaging end based on the position of the movable portion, and  upon a determination that 1) if-the center of gravity is not located within an acceptable location and 2) the available range of motion exceeds a threshold, cause  the fourth support member to move the surface-engaging end of the movable portion to change the location of the center of gravity to be within the acceptable location. Pearlman teaches a support member comprising a fixed portion (Figure 6c; 640) that has the end coupled to the lower side of the base body and a movable portion (Figure 6c; 630, 620, 610) that is slidably coupled to the fixed portion and has the surface-engaging end, the fourth support member being adjustable to 1) move the surface-engaging end of the movable portion relative to the plane and 2) come into contact with a portion of the surface while the surface- engaging ends of the three support members are in contact with the surface (Figures 6c and 6d, as shown the portions 610/620/630 move up and down while the other unnumbered wheels remain in contact with the support surface), thereby redistributing the total load between the four support members; at least four load sensors operably coupled to the support assembly, each load sensor disposed to detect the portion of the total load carried by each of the support members (Column 8; lines 24-37 “In a number of studies hereof, an OMRON® Model D7E-3 tilt switch 300, available from Omron Electronic Components of Schaumburg, Ill. was used to sense instability. Examples of sensors that may be used in the systems hereof include, but are not limited to, tilt switches or sensors, gyroscopes, accelerometers, camera, microphones, force sensors, etc. Multiple sensors of different types may, for example, be used in a single system. Control thresholds may, for example, be based upon accelerations/decelerations that are in a direction not aligned with travel, or measures of roll, pitch or yaw from, for example, a gyroscope. Alternatively, one could measure the reaction force of each wheel and determine when/if one was going to lose contact, or has lost contact, with the ground.”) and a controller operable to: receive a signal from each of the load sensors indicative of the portion of the total load carried by each of the support members (Column 8; lines 24-37) and  upon a determination that 1) the loads sensed result in an undesired condition, cause  the fourth support member to move the surface-engaging end of the movable portion to remedy the undesired condition (Column 8; lines 24-37 and Column 11; lines 20-39 “In FIG. 6B, an acceptable location, and remedying the undesired condition is to change the location of the center of gravity to be within the acceptable location; and a position sensor that is coupled to the fourth support member to sense a position of the movable portion with respect to the fixed portion; the controller determines an available range of motion of the fourth support member for moving the surface-engaging end based on the position of the movable portion, and  upon a determination that 2) the available range of motion exceeds a threshold, cause the fourth support member to move. Riley teaches a position sensor that is coupled to the fourth support member to sense a position of the movable portion with respect to the fixed portion; the controller determines an available range of motion of the fourth support member for moving the surface-engaging end based on the position of the movable portion, and  upon a determination that 2) the available range of motion exceeds a threshold, cause the fourth support member to move (Paragraph 98 discussed a position sensor on a moving member which can be used to provide a position signal to the controller and can be used with the controller to keep the member within a certain range, in the even the range of motion were outside of the range the system would not move the component as the point is to keep it within the range). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Pearlman to include a position sensor for the adjusted tipping support in order to monitor the member’s location and prevent overextension or attempted under extension and thus strain on the motor. Kostic teaches the undesired condition is the center of gravity is not located within an acceptable location (Column 14; line 59 -Column 15; line 34), and remedying the undesired condition is to change the location of the center of gravity to be within the acceptable location (Column 15; line 26). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Pearlman to calculate and alert the user of a center of gravity outside an acceptable value in order to warn the user of tipping hazards and ensure the system was at risk of tipping. 
Regarding claim 19, Kostic teaches the acceptable location is based on a boundary defined at least in part by at least one of the support members or the base body (Column 14; line 59 - Column 15; line 34 "The increased susceptibility to tipping is compared to one or more thresholds, the precise values of which will vary from person support apparatus to person support apparatus, depending upon the particular geometry and construction of the person support apparatus, as would be understood by one skilled in the art" indicates that the center of gravity acceptable threshold would be based on the geometry, including the boundary of the 
Regarding claim 20, Kostic teaches the acceptable location is based on a distance from a central axis of the surgical table (Column 14; line 59 - Column 15; line 34 "The increased susceptibility to tipping is compared to one or more thresholds, the precise values of which will vary from person support apparatus to person support apparatus, depending upon the particular geometry and construction of the person support apparatus, as would be understood by one skilled in the art." Indicates the acceptable center of gravity threshold is based on the geometry which would include the central axis of the surgical table.). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Pearlman to calculate and alert the user of a center of gravity outside an acceptable value in order to warn the user of tipping hazards and ensure the system was at risk of tipping.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673